Name: Commission Regulation (EEC) No 3784/90 of 19 December 1990 amending Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: means of agricultural production;  prices
 Date Published: nan

 28 . 12. 90 Official Journal of the European Communities No L 364/21 COMMISSION REGULATION (EEC) No 3784/90 of 19 December 1990 amending Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community 23,6 3,6 2,6 6,2 24,9 0,8 6,9 10,3 0,2 5,5 1,5 13,9'. Germany Belgium Denmark Spain France Greece Ireland Italy Luxembourg Netherland Portugal United Kingdom 2. Annex II is amended as follows THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 12 (7) and 25 thereof, Whereas the coefficients to be used for calculating the price of adult bovine animals and the factors taken into account for determining their prices and surveying the prices of cattle of less than 300 kilograms live weight were established by Commission Regulation (EEC) No 610/77 of 18 March 1977 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community (3), as last amended by Regulation (EEC) No 1683/90 (4) ; Whereas following German unification and in preparation for the second stage of Portuguese accession the coeffi ­ cients for calculation and factors to be used for determi ­ nation of prices contained in the Annexes to Regulation (EEC) No 610/77 should be modified ; Whereas, in view of the trend in supplies to certain markets in Germany and the United Kingdom, the list of representative markets should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (a) the following markets and qualities are added to the list at C.1 : Bullen/Ochsen Live weight conversion coefficient 'Schwerin u 58 Potsdam R 56 Magdeburg O KÃ ¼he 52 Erfurt R 54 O 50 Dresden P FÃ ¤rsen 46 u 58 R 56 O 52'. (b) the list of categories, qualities and coefficients given at C.2 is replaced by :HAS ADOPTED THIS REGULATION : '2. Categories, qualities and coefficients Category and quality Weighting coefficientArticle 1 The Annexes to Regulation (EEC) No 610/77 are hereby amended as follows : 1 . Annex 1 is replaced by the following : Bullen A Bullen B Bullen C Ochsen A Ochsen B FÃ ¤rsen A FÃ ¤rsen B FÃ ¤rsen C KÃ ¼he A KÃ ¼he B KÃ ¼he C KÃ ¼he D 27,5 11,7 5,4 1,0 0,3 10,1 5,2 1,8 9,0 20,0 6,6 1,4'. 'ANNEX I Coefficients for calculating the price of adult bovine animals on the representative Community markets (') OJ No L 148, 28 . 6. 1968 , p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43. 0 OJ No L 77, 25. 3 . 1977, p. 1 . 4 OJ No L 157, 21 . 6. 1990, p. 30. No L 364/22 Official Journal of the European Communities 28 . 12. 90 (c) the following is added after section K : 'L. PORTUGAL 1 . Representative markets (price quotation regions) Market lighting Quality coefficient Entre Douro 30 Novilhos, Novilhas e Menho and Vacas Beira Litoral 20 Novilhos, Novilhas and Vacas Ribatejo Oeste 20 Novilhos, Novilhas and Vacas (d) the Launceston, Sturminster Newton and Borough ­ bridge markets are replaced by Avon, Bideford and Thirsk respectively ; in the list given at J.1 . 3 . Annex III is amended as follows : (a) in the list of representative markets given at C.1 , 'Kassel, all qualities' is deleted and the following markets and qualities are added : Live weight conversion coefficient 'Schwerin Average of all quantities 60 Potsdam Average of all quantities 60 Magdeburg Average of all quantities 60 Erfurt Average of all quantities 60 Dresden Average of all quantities 60'. (b) the following is added after section K : 'L. PORTUGAL Alentejo 30 Novilhos, Novilhas and Vacas 2. Categories, qualities and coefficients 1 . Representative markets (price quotation regions) Market Weighting Quality coefficient Category and quality Live weight conversion coefficient Weighting coefficient Entre Douro e Minho . Novilho R 58-60 42 Novilha O 53-55 21 Vaca O 48-50 31 Boi R 52-55 6 Beira Litoral Novilho R 58-60 59 Novilha O 53-55 25 Vaca O 48-50 16 Ribatejo Oeste Novilho R 58-60 64 Novilha R 53-55 16 Vaca O 48-50 20 Alentejo Novilho R 58-60 68 Novilha O 53-55 22 Vaca O 48-50 10'. Entre Douro Average of all e Minho 45 quantities Beira Litoral 30 Average of all quantities Ribatejo Oeste 25 Average of all quantities 2. Qualities and coefficients Live weight conversion coefficient Weighting coefficientQuality Vitelos 60 100'. Article 2 This Regulation shall enter into force on 1 January 1991 . It shall be applicable for the first time for calculation of the levies in all Member States. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission